Exhibit 10.(u)

 

JOINDER NUMBER 2005-1

TO

TAX SHARING AGREEMENT

 

This Joinder Number 2005-1 to Tax Sharing Agreement, dated January 20, 2006, is
entered into by and between ING USA Annuity and Life Insurance Company (“ING
USA”) and ING America Insurance Holdings, Inc. (“ING”), on its own behalf and on
behalf of each of its subsidiaries that are currently parties to that certain
Tax Sharing Agreement hereinafter described (the “Subsidiaries”).

 

WHEREAS, ING and the Subsidiaries are members of an affiliated group, as that
term is defined in Section 1504 of the Internal Revenue Code of 1986, as
amended, which expects to file a consolidated federal income tax return for each
taxable year during which the Subsidiaries are includible corporations qualified
to so file;

 

WHEREAS, ING and the Subsidiaries entered into that certain Tax Sharing
Agreement attached hereto as Exhibit A (the “Agreement”) to provide for the
manner of computation of the amounts and timing of payments with regard to the
consolidated federal income tax return of the affiliated group for each taxable
year;

 

WHEREAS, pursuant to Section 5 of the Agreement, subsidiaries of ING that were
not immediately eligible to join the affiliated group as of the effective date
of the Tax Sharing Agreement are subsequently allowed to join when they become
eligible to join the affiliated group; and

 

WHEREAS, ING USA has become an eligible subsidiary effective January 1, 2005 and
in accordance with Section 5 of the Agreement is now eligible to join the
affiliated group and become a party to the Agreement;

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound hereby, the parties agree as follows:

 

1.

In accordance with Section 5 of the Agreement, effective January 1, 2005 (the
“Effective Time”), ING USA has joined in and become a party to the Agreement.

 

2.

Notwithstanding paragraph 12 of the Agreement, with respect to ING USA, the
Agreement: (i) shall be effective from and after the Effective Time; and (ii)
shall apply to taxable year 2005 and to all subsequent periods unless and until
amended or terminated, as provided in Section 10 of the Agreement.

 

3.

Except as otherwise specifically provided in this Joinder Number 2005-1, from
and after the Effective Time, ING USA shall be subject to all of the terms and
conditions of the Agreement.



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Joinder Number 2005-1 to be
duly executed as of the date first written above.

 

 

 

ING America Insurance Holdings, Inc.

By: /s/      David Pendergrass

Name:      David Pendergrass

Title:        Treasurer

 

 

 

ING USA Annuity and Life Insurance Company

By:/s/       Paula Cludray-Engelke

Name:      Paula Cludray-Engelke

Title:        Secretary

 

 

 

 

 

 

 

 